Citation Nr: 0119057	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1972 and from December 1974 to June 1976.  His claim 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.  In 
October 2000, the Board remanded the case to the RO for 
additional development.  That development has been completed, 
and the case is once again before the Board for review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's disability due to chronic lumbosacral 
strain is manifested by pain on palpation of the L5-S1 
region, slight to mild tenderness of the hamstrings on 
straight leg raising, and only slight functional impairment.  
There is no evidence of muscle spasm or neurological 
abnormalities in either lower extremity.  In addition, he is 
able to squat as well as walk on his heels and toes without 
difficulty, and his lumbosacral spine exhibits full range of 
motion with no evidence of pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected chronic 
lumbosacral strain is more severely disabling than reflected 
in the currently assigned 10 percent evaluation.  For the 
reasons set forth below, the Board disagrees and finds that 
the preponderance of the evidence is against the veteran's 
claim.

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because it was pending on the date of enactment of 
the new law.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Changes potentially relevant to the veteran's 
appeal include the establishment of procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim. 

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes two recent VA 
examination reports pertaining to the veteran's chronic 
lumbosacral strain.  The veteran also has been afforded the 
opportunity to testify at a hearing before the undersigned 
member of the Board in October 1999, but decided to limit his 
testimony to his disability due to post-traumatic stress 
disorder.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  Moreover, the Board 
concludes that the discussions in the rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  As such, compliance with VA's 
notification requirements has been demonstrated.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Background

The record shows that the veteran was seen in February 1975 
while on active duty for chronic low back pain.  In a March 
1978 rating decision, the RO granted service connection for 
chronic lumbosacral strain and assigned a noncompensable 
(zero percent) evaluation.  In November 1998, he filed a 
claim indicating that this disability had worsened and that 
an increased evaluation was therefore warranted.  In a March 
1999 rating decision, the RO granted an increased evaluation 
to 10 percent, effective from February 1998.  Inasmuch as 
this is not the maximum benefit under the rating schedule, 
the claim for an increased evaluation for chronic lumbosacral 
strain remains in controversy and is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In evaluating the veteran's chronic lumbosacral strain, the 
RO considered a March 1999 VA orthopedic examination report.  
During the interview, the veteran said his low back was 
"sore all the time."  He  reported that he worked in a 
factory which required prolonged standing and walking during 
shifts of ten to twelve hours.  He said his job also involved 
lifting pieces of glass weighing several hundred pounds, 
either by himself or with the help of two or three coworkers.  
He said his prior job involved building brakes which required 
that he stand at a work bench all day and perform repetitive 
lifting of equipment weighing up to twenty pounds.  He said 
he quit that job after only four or five months due to low 
back irritation.  He indicated that two to three years prior 
he awoke one morning with acute low back pain, and that he 
was unable to work for a while.  X-rays taken at that time 
revealed disk narrowing at L4-L5 and L5-S1 with a vacuum disk 
phenomena.  However, he said this acute symptomatology 
resolved with no further acute onset of low back problems.  
He denied symptoms involving sciatica or neurological 
involvement in either lower extremity.  He said he had no 
problem walking, sitting or standing.  He said he was not on 
any medication and was not receiving any treatment for his 
low back condition. 

Upon physical examination, the veteran was observed to a have 
a normal gait and posture.  He measured 5'10" in height and 
weighed 214 pounds.  His back had a normal spine curvature.  
Although he reported pain to punch in the mid lower lumbar 
area, he did not express any pain on examination.  There was 
no paravertebral muscle spasm or tenderness present.  The 
lumbar spine demonstrated full range of motion with no 
indication or expression of any kind of pain.  Straight leg 
raising was negative bilaterally.  X-rays showed mild to 
moderate degenerative disc disease at L5-S1, as well as 
sclerosis and narrowing or the right SI joint.  The clinical 
impression was chronic lumbosacral strain, symptomatic with 
degenerative changes on pervious X-rays.  It was noted that 
functional loss was secondary only to pain and was minimal by 
history. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in May 1999, the veteran stated that his low back disability 
should be evaluated as 100 percent disabling due to pain, 
"which is frequently unbearable to the point where he can't 
even get out of bed." 

Pursuant to the Board's remand, the veteran was afforded an 
additional VA orthopedic examination in January 2001.  At 
that time, the veteran reported that he had missed 
approximately four to five days of work due to his 
lumbosacral strain and gastrointestinal distress.  The 
veteran rated his pain at a 6 or 7 on a pain scale from 1 to 
10.  He said the pain would reach level 10 about once a week, 
but later during the examination said he experienced flare-
ups about once every two months.  He said he was able to sit 
ten to twelve hours as a cab driver without difficulty.  
However, he reported symptoms in both legs with sitting for 
eighteen hours in his cab.  He said he had no problem 
standing for ten minutes or lying down for five minutes.  He 
reported having good bowel and bladder control.  It was noted 
that his overall symptoms had been consistent throughout the 
years since service and were not significant enough to stop 
working.  It was also noted that the veteran declined surgery 
in 1990 or 1991.  

A physical examination revealed that the veteran had a normal 
posture but that he favored his left lower extremity 
slightly.  His lumbosacral spine exhibited a normal range of 
motion.  Deep tendon reflexes were 2+ in all four 
extremities.  There was good proprioception, vibratory 
sensation, and pinprick sensation.  Straight leg raising was 
to 9 degrees with slight to mild tightness in the hamstrings.  
There was no cross-over pain in either direction.  Pulses 
were also 2+ concerning dorsalis pedis and posterior 
tibialis.  There was pain upon palpation at the L5-S1 level 
on both sides, but no muscle spasms were elicited.  He was 
able to squat as well as walk on his heels and toes without 
difficulty.  Based on these findings, the diagnosis was 
degenerative disc disease of the lumbosacral spine, with pain 
causing mild functional impairment.  The examiner said he was 
unable to separate the symptomatology pertaining to the 
veteran's service-connected chronic lumbosacral strain and 
any post-service wear and tear to his lumbosacral spine. 

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's chronic lumbosacral strain is currently 
evaluated as 10 percent disabling under Diagnostic Code 5295.  
Under this code provision, a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldwaithe's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5295.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected 
chronic lumbosacral strain most nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 5295.  
Initially, the Board notes that the January 2001 VA 
examination report includes a medical opinion that the 
examiner was unable to separate the symptoms associated with 
the veteran's service-connected chronic lumbosacral strain 
and any post-service wear and tear due to work-related 
injuries.  Therefore, the Board will attribute all of the 
symptoms to his service-connected chronic low back strain.  
Mittleider v. West, 11 Vet. App. 181 (1998) (holding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, such signs and symptoms shall be attributed to the 
service-connected condition).

The clinical evidence reveals that the veteran's low back 
disability is manifested primarily by subjective complaints 
of pain and objective evidence of pain upon palpation at the 
L5-S1 level.  Nevertheless, there is no objective evidence of 
any muscle spasm on extreme forward bending or lack of 
lateral motion on either side while standing.  Recent VA 
examination reports noted that no spasms were present and 
that the lumbosacral spine exhibited normal range of motion.  
Accordingly, Diagnostic Code 5295 provides no basis for an 
evaluation in excess of 10 percent.  

The Board also finds that no other diagnostic code affords 
the veteran a higher evaluation.  The Board has considered 
the possible application of Diagnostic Code 5293, which 
provides a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks; a 40 percent evaluation 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief; and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  In this 
case, however, no objective neurological findings have been 
shown with respect to either lower extremity.  At his March 
1999 VA examination, the veteran specifically denied symptoms 
involving sciatica or neurological involvement in the lower 
extremities.  Objectively, straight leg raising was negative, 
and the veteran was able to squat and walk on his heels and 
toes without difficulty.  As such, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5293.

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
more than mild limitation of motion of the lumbar spine 
(Diagnostic Code 5292).  38 C.F.R. § 4.71a, Diagnostic Codes 
5289 and 5292 (2000).  As mentioned, the veteran's 
lumbosacral spine exhibited normal range of motion during two 
recent VA examinations.  Hence, there is no basis for 
assigning an evaluation in excess of 10 percent for the 
veteran's chronic lumbosacral strain under any other 
diagnostic code which pertains to the lumbar spine.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  Section 4.40 provides, in 
pertinent part, that it is "essential that the examination on 
which ratings are based" adequately portray the "functional 
loss" accompanying the purportedly disabling condition which 
is the subject of the claim.  In defining that term, the 
regulation further states that functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled".  Section 4.45 states that to determine the factors 
causing disability of the joints inquiry must be directed 
toward, inter alia, "[p]ain on movement".  38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In this case, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant an 
evaluation in excess of 10 percent.  The veteran's subjective 
complaints of severe pain on motion are inconsistent with the 
clinical findings on examination.  For example, the Board 
emphasizes that both examination reports noted that the 
veteran's lumbosacral spine exhibited normal range on motion.  
The veteran also was able to squat as well as walk on his 
heels and toes without difficulty.  When examined in March 
1999, the examiner said there was no indication or expression 
of any kind of pain on range of motion testing.  Although the 
examiner indicated that there was functional loss due to 
pain, it was characterized as only minimal.  Similarly, the 
January 2001 VA examination report also included a medical 
opinion that the veteran's low back pain was causing only 
mild functional impairment.  Thus, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 have been considered as 
mandated by DeLuca, 8 Vet. App. at 204-07; however, these 
provisions do not apply in the absence of relevant objective 
findings. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, the veteran is currently employed and 
reportedly missed only four to five days of work due to his 
low back disability and gastrointestinal distress.  Although 
he stated that his low back disability caused him to miss a 
significant amount of work several years prior to filing this 
claim, no current interference with employment has been 
reported.  See Francisco, 7 Vet. App. at 58 (where an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern).  
Under these circumstances, the Board finds no factors 
suggestive of an unusual disability picture, such that the 
usual rating factors are inadequate, as a result of the 
veteran's service-connected chronic lumbosacral strain.  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's chronic lumbosacral strain; however, as the 
preponderance of the evidence is against the veteran's claim, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000).  Thus, the appeal is denied.


ORDER

An evaluation in excess of 10 percent for chronic lumbosacral 
strain is denied. 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

